DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2021 was considered by the examiner.

Response to Arguments
101 Rejection:
	Applicant asserts that present claims 1-20 are not directed to a judicial exception. The examiner respectfully disagrees. The present claims recite: “prior to an initiation of a payment transaction, receiving, by a receiver of the processing server, a user-selected allocation amount associated with the transaction account, the user-selected allocation amount corresponding to a portion of the account balance reserved for a future transaction, wherein the future transaction is the guaranteed electronic transaction” and “receiving, by the receiver of the processing server, a transaction message related to an electronic transaction via a payment network”, “executing, by a processing device of the processing server, a first query on the account database to identify a specific account profile where the included transaction account number corresponds to the primary account number”, “deducting one of the transaction amount stored in the second data element”, “generating, by the processing device of the processing server, a 
	In regards to Step 2A Prong 2, the recited additional limitations of the present claims do not place the recited judicial exception into practical application as the additional limitations merely generally link the recited judicial exception to a particular technological environment/field of use, specifically the technological environment of computing/banking networks. See the following 101 rejection for detailed rationale.
	In regards to Step 2B, the recited additional limitations of the present claims does not amount to significantly more because the additional limitations merely generally link the recited judicial exception to the technological field of computing/banking networks. See the following 101 rejection for detailed rationale.
	Therefore, the present claims cannot be considered patent eligible under 35 USC 101 and thus must be rejected under 35 USC 101.

103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3, 5-6, and 8-10 are directed to a method, claims 11-13, 15-16, and 18-20 are directed to system. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) the action of processing a transaction. Specifically, the claims recite “receiving, by a receiver of the processing server, a user-selected allocation amount associated with the transaction account”, “deducting one of the transaction amount stored in the second data element included in the received transaction message”, and “approval to furnish to a consumer a good or a service associated with the electronic transaction”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they encompass the process of performing/processing an economic transaction which is a fundamental economic principle. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a: storing account profiles on an account server, reserving account funds 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing network system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing a transaction. As discussed above, taking the claim elements separately, the system perform(s) the steps or functions of ”storing, in an account database of a processing server, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least a transaction account number and an account balance”, “wherein the processing server renders the portion of the account balance reserved for use in the guaranteed electronic transaction”, “receiving, by the receiver of the processing server, a transaction message related to an electronic transaction via a payment network”, “executing, by a processing device of the processing server, a first query on the account database to identify a specific account profile”, “executing, by the processing device of the processing server, a second query on the account database”, “generating, by the processing device of the processing server, a record of payment guarantee”, “generating, by the processing device of the processing server, a return message”, and “electronically transmitting, by the transmitter of the processing server, the generated return message to the acquiring financial institution via the payment network”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the 
	Dependent claims 6-10 and 16-20 further describe the abstract idea of processing a transaction. When analyzed under prong two of Step 2A, the listed dependent claims do not include additional elements that integrate the abstract idea of performing an economic transaction into a practical application. Rather the listed claims simply recite the process of applying said recited judicial exception to the technological field of computerized devices and networks. Furthermore, when analyzed under Step 2B, the listed claims do not provide significantly more than simply applying the recited judicial exception of performing an economic transaction to the field of computerized devices and networks. Therefore, the claims are not patent eligible.
	Additionally, dependent claims 2-5 and 12-15 further describe the abstract idea of processing a transaction. This abstract idea is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a system merely use(s) a blockchain network as a tool to perform an abstract idea. Specifically, the system perform(s) the steps or functions of “wherein the payment guarantee data stored in the third data element included in the received transaction message includes at least a blockchain network identifier and (i) a public key or (ii) a destination address”, “generating, by the processing device of the processing server, the destination address associated with the public key using the public key.”, and “generating, by the processing device of the processing server, a hash value by applying one or more hashing 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system to perform the steps amounts to no more than using a computer or processor in the form of a blockchain network to automate and/or implement the abstract idea of processing a transaction. As discussed above, taking the claim elements separately, the system perform(s) the steps or functions of “receiving, by a receiver of the processing server, a user-selected allocation amount associated with the transaction account”, “deducting one of the transaction amount stored in the second data element included 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, JR. et al. (US 20150235221), in view of Blackhurst et al. (US 20110191162), in further view of Brown et al. (US 20160371689) and Harkey (US 20160307170 A1).

In regards to Claims 1 and 11, Murphy discloses:
A (system configured to perform at least a) method for processing a guaranteed electronic transaction, comprising: 
storing, in an account database of a processing server, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least a transaction account number and an account balance (Para. [0157] – “Host data capture system 412 may create a transaction record based on the transaction information”, Para [0160] – “Processor 414 may route the transaction record, via network 416, to database 418. The routing may be governed by the transaction information”, See Table 4 for list of transaction attributes which includes an account number and account balance); 
receiving, by the receiving device of the processing server, a transaction message related to an electronic transaction via a payment network, wherein the transaction message originates from an acquiring financial institution and is formatted based on one or more standards, where the transaction message includes a plurality of data elements including at least a first data element configured to store a primary account number, a second data element configured to store a transaction amount, a third data element configured to store payment guarantee data, and one or more additional data elements configured to store additional transaction data (Para [0160] – “Processor 414 may route the transaction record, via network 416, to database 418”, See Table 4 for list of transaction attributes which includes an account number and transaction amount, Para. [0165 - 0166] – “acquirer 605 may submit a request for liability protection to issuer 607. The liability protection may include a payment guarantee for the purchase … At step 5, issuer 607 transmits the determined level of verification and the fee to acquirer 605”);
executing, by a processing device of the processing server, a first query on the account database to identify a specific account profile where the included transaction account number corresponds to the primary account number stored in the first data element included in the received transaction message (Para. [0136], [0160] – “Processor 414 may route the transaction record, via network 416, to database 418. The routing may be governed by the transaction information. For example, the routing may be governed by a bank issuer number ("BIN") that is encoded in the customer's payment instrument. Authorization engine 420 may select an authorization method based on the transaction information. A level of authorization may include the selected authorization method”);
generating, by the processing device of the processing server, a record of payment guarantee, wherein the record of payment guarantee includes at least one of the transaction amount or the user-selected allocation amount and data associated with the payment guarantee data stored in the third data element included in the received transaction message (Para. [0165 - 0166] – “acquirer 605 may submit a request for liability protection to issuer 607. The liability protection may include a payment guarantee for the purchase … At step 5, issuer 607 transmits the determined level of verification and the fee to acquirer 605”, See Table 4 for list of transaction attributes which includes an account number and transaction amount);
generating, by the processing device of the processing server, a return message, wherein the return message is formatted based on the one or more standards and includes a plurality of data elements including at least a first data element configured to store a response code indicative of approval of the related electronic transaction and a second data element configured to store data associated with the generated record of payment guarantee (Para. [0166] - At step 5, issuer 607 transmits the determined level of verification and the fee to acquirer 605” – This transmission would not occur if the transaction was not approved).
electronically transmitting, by a transmitting device of the processing server, the generated record of payment guarantee to a computing system via a communication network (Para. [0166] - At step 5, issuer 607 transmits the determined level of verification and the fee to acquirer 605” – The record of payment is contained within the transaction message as per: Para [0165] - “The liability protection may include a payment guarantee for the purchase”)
electronically transmitting, by the transmitting device of the processing server, the generated return message to the acquiring financial institution via the payment network (Para. [0166] - At step 5, issuer 607 transmits the determined level of verification and the fee to acquirer 605”)

Murphy does not explicitly disclose:
executing, by the querying module of the processing server, a second query on the account database and deducting at least the transaction amount stored in the second data element included in the received transaction message from the account balance included in the identified specific account profile;
receiving, by a receiving device, a user-selected allocation amount associated with the transaction account, the user-selected allocation amount corresponding to a portion of the account balance reserved for use in the guaranteed electronic transaction, wherein the processing server renders the portion of the account balance reserved for use in the guaranteed electronic transaction unavailable for non-guaranteed transactions;
wherein the transmitted generated return message signals to a merchant associated with the acquiring financial institution approval to furnish to a consumer a good or a service associated with the electronic transaction.

However, in a similar field of endeavor, Blackhurst discloses:
executing, by the querying module of the processing server, a second query on the account database and deducting at least the transaction amount stored in the second data element included in the received transaction message from the account balance included in the identified specific account profile (See Blackhurst: Para. [0068], [0107] – “The guaranteed payment by the financial institution will automatically occur in the event that the transaction was fraudulent or otherwise would typically require the card-issuing entity to fulfill payment obligations. The guaranteed payment indication may additionally include instructions for providing the guaranteed payment, such as timing of the payment and the like” – For the guaranteed payment to automatically occur, a second query would be necessary.);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use the second query of Blackhurst in the payment guarantee system of Murphy in order 

However, the combination of Murphy and Blackhurst fails to explicitly disclose:
receiving, by a receiving device, a user-selected allocation amount associated with the transaction account, the user-selected allocation amount corresponding to a portion of the account balance reserved for use in the guaranteed electronic transaction, wherein the processing server renders the portion of the account balance reserved for use in the guaranteed electronic transaction unavailable for non-guaranteed transactions;
wherein the transmitted generated return message signals to a merchant associated with the acquiring financial institution approval to furnish to a consumer a good or a service associated with the electronic transaction.

However, in a similar field of endeavor, Brown discloses:
receiving, by a receiving device, a user-selected allocation amount associated with the transaction account, the user-selected allocation amount corresponding to a portion of the account balance reserved for use in the guaranteed electronic transaction, wherein the processing server renders the portion of the account balance reserved for use in the guaranteed electronic transaction unavailable for non-guaranteed transactions (See Brown: Para. [0036] – “The FI computing system 102 verifies the payment device/account number, the transaction type, and the amount with the account holder's account, and reserves that amount of the account holder's balance or credit limit for the merchant.”);
wherein the transmitted generated return message signals to a merchant associated with the acquiring financial institution approval to furnish to a consumer a good or a service associated with the electronic transaction (See Brown: Para. [0036] – “The FI computing system 102 may then either approve or decline the transaction authorization request based on the verification and further based on fraud prevention analysis. Upon receiving approval of the authorization request, the merchant may complete the transaction.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the balance reservation and authorization approval of Brown in the payment guarantee system of the combination of Murphy and Blackhurst in order to increase the efficacy of invention by ensuring funds are properly escrowed, preventing the possibility of funds to be promised to two different transactions.

However, the combination of Murphy, Blackhurst, Brown, and Harkey fails to explicitly disclose:
Prior to an initiation of a payment transaction
A future transaction

However, in a similar field of endeavor, Harkey discloses:
Receiving information prior to initiation of a payment transaction, wherein said information is used in a future transaction (See Harkey: Para. [0067] – “a third party computer network enables the customer to request that a third party get preapproval from the customer prior to any future transactions using the stored financial information. For instance, by selecting the connection 650 between Financial Institution 605 and Retailer 605, the customer can request that the retailer first obtain the customer's prior approval before user the stored financial information for any future transactions. In some embodiments, the request for prior approval could be transmitted to the customer's computing device via transaction apparatus 130A.” – Harkey discloses receiving prior approval data prior to future transactions which is later used to facilitate said future transactions)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the prior approval data disclosed by Harkey for the user-selected allocation amount disclosed by the combination of Murphy, Blackhurst, Brown, and Harkey allowing said allocation amount data to be used in future transactions in order to increase the efficiency of the system by allowing for relevant information to be gathered prior to transaction processing, increasing the overall transaction processing speed.

In regards to Claims 6 and 16, the combination of Murphy, Blackhurst, Brown, and Harkey discloses:
The method of claim 1, wherein the second query is executed by the processing device prior to receipt of the transaction message by the receiving device (See Blackhurst: Para. [0068] – “The guaranteed payment by the financial institution will automatically occur in the event that the transaction was fraudulent or otherwise would typically require the card-issuing entity to fulfill payment obligations. The guaranteed payment indication may additionally include instructions for providing the guaranteed payment, such as timing of the payment and the like” – For the guaranteed payment to automatically occur, a second query would be necessary.).

In regards to Claims 7 and 17, the combination of Murphy, Blackhurst, Brown, and Harkey discloses:
The method of claim 6, further comprising: validating, by the processing device of the processing server, an amount deducted from the account balance included in the identified specific account profile via the second query as greater than the transaction amount stored in the second data element included in the received transaction message (See Blackhurst: Para. [0068], [0107] – “The guaranteed payment by the financial institution will automatically occur in the event that the transaction was fraudulent or otherwise would typically require the card-

In regards to Claims 8 and 18, the combination of Murphy, Blackhurst, Brown, and Harkey discloses:
The method of claim 1, wherein the received transaction message further includes a message type indicator indicative of an authorization request (See Murphy: Para. [0167] - “In some embodiments, at step 7, acquirer 605 may submit an authorization request to transaction processing network 609”– The request is described as an authorization request, therefore it is clear that there would be an identifier to identify it as such).

In regards to Claims 9 and 19, the combination of Murphy, Blackhurst, Brown, and Harkey discloses:
The method of claim 1, wherein the generated return message includes a message type indicator indicative of an authorization response (See Murphy: Para [0168] – “At step 9, issuer 607 may transmit an authorization response to transaction processing network 609. At step 10, transaction processing network 609 may transmit the authorization response to acquirer 605” – The response is described as an authorization and thus it is clear that there would be an identifier to identify it as such).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murphy in view of  Blackhurst in further view of Brown, Harkey and Biella et al. ( Biella, M., & Zinetti, V. (2016). Blockchain Technology and Applications From a Financial Perspective. Blockchain Technology and Applications From a Financial Perspective (pp. 1–33). UniCredit.)

In regards to Claims 2 and 12, The combination of Murphy, Blackhurst, Brown, and Harkey discloses the method of claim 1 but fails to explicitly disclose:
wherein the payment guarantee data stored in the third data element included in the received transaction message includes at least a blockchain network identifier and (i) a public key or (ii) a destination address, the record of payment guarantee is a blockchain transaction for payment of the transaction amount or the user-selected allocation amount stored in the second data element included in the received transaction message to (i) the destination address or (ii) a destination address associated with the public key, and the computing system is a node in a blockchain network corresponding to the blockchain network identifier.

However, in a similar field of endeavor, Biella discloses:
wherein the payment guarantee data stored in the third data element included in the received transaction message includes at least a blockchain network identifier and (i) a public key or (ii) a destination address, (See Biella: Section 2.1.1 – “The blockchain uses cryptography to secure transactions. In order to interact with the blockchain, participants create a cryptographic key pair with a wallet software … A public key, which corresponds to the address of the associated account. It is used from participant to identify the receiver of a transaction.” – A public key must be included in the transaction otherwise the transaction cannot occur as the transaction needs an associated account.)
the record of payment guarantee is a blockchain transaction for payment of the transaction amount or the user-selected allocation amount stored in the second data element included in the received transaction message to (i) the destination address or (ii) a destination address associated with the public key (See Biella: Section 3.3.1 – “Letter of credit rules can be ), and 
the computing system is a node in a blockchain network corresponding to the blockchain network identifier (See Biella: Section 3.3.1 – “Since the letter of credit process is mandatory to solve trust problems between counterparties and typically requires days for settlement, application of a blockchain solution using smart contracts can speed up and automate this process. A permissioned blockchain platform involving banks, companies 16 and carriers is considered. Letter of credit rules can be embedded in smart contracts created by the bank. Buyer and seller will have an account with funds on blockchain, which they can use for payments and smart contract interactions”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to blockchain system of Biella, in the transaction message of the combination of Murphy, Blackhurst, Brown, and Harkey in order to speed up an automate the transaction process (See Biella: Section 3.3.1 – “Application of a blockchain solution using smart contracts can speed up and automate this process”).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murphy in view of Blackhurst in further view of Brown, Harkey, Biella and Fay et al. (US 20160292672).

In regards to Claims 3 and 13, the combination of Murphy, Blackhurst, Brown, Harkey and Biella discloses the method of claim 2 but does not explicitly disclose:
further comprising: generating, by the processing device of the processing server, the destination address associated with the public key using the public key

However in a similar field of endeavor, Fay discloses:
The method of claim 2, further comprising: generating, by the processing device of the processing server, the destination address associated with the public key using the public key (See Fay: Para. [0007], [0018], [0036] – “In such an embodiment, computing device A may receive user input from the user that indicates, for example, a walletID (e.g., a bitcoin address), a corresponding public key, and/or a corresponding private key; and at step 230, this information (i.e., the walletID, public key, private key, or other information) is transmitted by computing device A to the electronic exchange computing system 100 for storage in the digital wallet database 104”).

Therefore, it would have been obvious at the time of effective filing to use the public key/private key information of Fay in the transaction method of the combination of Murphy, Blackhurst, Brown, Harkey and Biella in order to provide verification that the user initiating the transaction is valid (See Fay: Para [0005] – “The relationship between the private key and the destination identifier can later be used to provide "proof" that the user is associated with the output from that created transaction”).

In regards to Claims 4 and 14, the combination of Murphy, Blackhurst, Brown, Harkey, Biella and Fay discloses:
The method of claim 2, further comprising: generating, by the processing device of the processing server, a hash value by applying one or more hashing algorithms to the generated record of payment guarantee, wherein the data associated with the generated record of payment guarantee stored in the second data element included in the return message includes the generated hash value (See Fay: Para. [0031] – “Each transaction (or a block of transactions) is incorporated/included into the blockchain 116 via a proof-of-work mining process. The mining process may involve solving a computationally difficult problem that is also easy to verify. For example, each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as "hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set”).

In regards to Claims 5 and 15, the combination of Murphy, Blackhurst, Brown, Biella and Fay discloses:
The method of claim 2, further comprising: signing, by the processing device of the processing server, the blockchain transaction prior to transmission to the computing system.
(See Fay: Para. [0076] – “In certain example embodiments, exchange computer system 100 may implement a multi-signature feature which would allow the exchange computer system 100 to "break the trade" should either party fail to deliver. In particular, a generated blockchain transaction may require two different keys to show "ownership" of the outputs for the transactions. For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can "spend" or further transact the asset associated with the transaction”)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murphy in view of Blackhurst in further view of Brown, Harkey and Hammad (US 20110145082).

In regards to Claims 10 and 20, the combination of Murphy and Blackhurst discloses the method of claim 1 but does not explicitly disclose:
wherein the return message is generated by the processing device by modifying the received transaction message.

However in a similar field of endeavor, Hammad discloses:
wherein the return message is generated by the generation module by modifying the received transaction message (See Hammad: Para. [0010] – “the authorization request message is sent to an issuer, an authorization response message is modified to include receipt preference data, and the authorization response message comprising the receipt data is sent to a merchant”).

Therefore, it would have been obvious to one or ordinary skill in the art at the time of effective filing to use the message modification capabilities of Hammad in the generation module of the combination of Murphy, Blackhurst, Brown, and Harkey, in order to ensure the consistency of the transmitted data. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griggs et al. (US 20140114857 A1) discloses system and methods directed to establishing a specific set of rules associated with initiation a transaction as well as conducting a transaction using a least three different transaction initiation modes which conduct said transaction using specific data elements.
Nandakumar (US 20050251469 A1) is directed to a network topology for efficiency processing consumer financial transaction using data collection from various financial .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685